Title: To George Washington from Lieutenant Colonel Udny Hay, 16 July 1779
From: Hay, Udny
To: Washington, George


        
          Sir
          Fish Kill [N.Y.] 16th July 1779
        
        From some information I have lately had am convinced the Enemy at some times have their scouting parties on the mountains not very far distant from this; Permitt me to observe to your Excellency, that though the most valuable stores are removed from this Post, yett it is an object of very considerable consequence to the Enemy, as the destruction of all the buildings would certainly cripple us very much this Campaign, and at same time give them an opportunity of relieving some of their most valuable Friends, of whom there are ten or twelve in the Provost here, nor can this be thought a very difficult attempt when there are not above thirty armd men at the whole Post, I have offerd my services as a volunteer to Captn Derby the commanding officer here in case of any attack, provided Your Excellency thinks proper to order a sufficient number of arms to be deliverd me for supplying such of the Qr Masters Department as remain constant at the Post.
      